Citation Nr: 0831563	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

The veteran also initiated an appeal to the denial of special 
monthly pension, but he did not perfect his appeal by filing 
a timely Substantive Appeal after a Statement of the Case was 
promulgated in January 2005.  Accordingly, the Board does not 
currently have jurisdiction over that issue, and it will not 
be addressed by this decision.  See 38 C.F.R. §§ 20.200, 
20.302.

The record reflects that service connection was previously 
denied for an acquired psychiatric disorder other than PTSD, 
to include by Board decisions dated in July 1973 and November 
1988.  However, in his present appeal he is only seeking 
service connection for PTSD, and has not indicated a desire 
to reopen the previously denied claim of service connection 
for an acquired psychiatric disorder other than PTSD.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect the 
veteran has been diagnosed with PTSD.

3.  There is also no verification of the alleged stressors 
upon which the veteran's claim of PTSD is based.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in May 2004, which 
is clearly prior to the August 2004 rating decision that is 
the subject of this appeal.  In pertinent part, this letter 
informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, statements dated in November 2005 and 
July 2008 from his accredited representative cited to 
relevant regulatory and statutory criteria for the 
establishment of service connection of PTSD.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, for the 
reasons stated below, the preponderance of the evidence is 
against the claim, and it must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as noted in the preceding paragraph, the 
veteran has indicated familiarity with the requirements for 
the benefit sought on appeal.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  His service treatment and personnel 
records are in the claims folder, as are all relevant post-
service medical records.  Nothing indicates that the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claim, and indicated on his November 2005 Substantive 
Appeal that he did not want a Board hearing in conjunction 
with his appeal.  Although no VA medical examination was 
accorded to the veteran, the Board concludes that no such 
development is required in this case.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.

The Board acknowledges that the veteran was treated for a 
personality disorder while on active duty.  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. 
§ 3.303(c).  In addition, as noted in the prior Board 
decision of July 1973, the record reflects he had a variously 
diagnosed nervous disorder prior to his enlistment into 
active service.  The Board concluded in the July 1973 
decision that this pre-existing disability was not aggravated 
by active service.  

The Board further notes that while a review of the competent 
medical evidence reflects the veteran has been treated for an 
acquired psychiatric disorder and includes diagnoses of 
schizophrenia, it does not appear he has been diagnosed with 
PTSD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board also finds that, even if the veteran were diagnosed 
with PTSD, his claim would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  Simply 
put, there is no verification of the alleged stressors upon 
which the veteran's claim of PTSD is based.

The veteran has indicated, in essence, that he engaged in 
combat while on active duty, and that he has PTSD as a result 
thereof.  He has referred to unspecified stressors and 
threats from the enemy, as documented by his November 2005 
Substantive Appeal, but provided no specific details, to 
include date(s) and/or location(s).  Moreover, he asserted 
that he was under confidential orders at that time, and would 
not go into detail about them.  As documented, in part, by 
treatment records dated in March and July 2004, he reported 
that his service in "Korea" messed him up, but he also 
talked about numerous battles and dead bodies in Vietnam.  
When directly questioned about his service in Vietnam, he 
responded that he was not there, but was bothered because 
other soldiers were.

A thorough review of the veteran's service treatment and 
personnel records does not reflect he engaged in combat while 
on active duty.  For example, even though he was in-service 
during the Vietnam war era (See 38 C.F.R. § 3.2), his 
personnel records do not reflect he had service in Vietnam, 
although they do confirm he had service in Korea.  In 
addition, there is no indication he received any awards or 
decorations denoting combat service.  The Board also observes 
that such service appears to be inconsistent with his 
military occupational specialty of helicopter repairman.  
Thus, the Board finds the veteran did not engage in combat 
during his active service. 

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  The Board finds based upon a 
thorough review of the record, to include the service 
personnel records, that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressors.  As there is no corroborating evidence, service 
connection is not warranted for PTSD.

In summary, the veteran has not been diagnosed with PTSD, and 
nothing in the record verifies the purported stressors upon 
which his claim is based.  Therefore, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, and no 
further development to include an examination is warranted.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


